Name: Commission Regulation (EEC) No 168/91 of 24 January 1991 amending Regulation (EEC) No 126/91 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/8 Official Journal of the European Communities 25 . 1 . 91 COMMISSION REGULATION (EEC) No 168/91 of 24 January 1991 amending Regulation (EEC) No 126/91 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 126/91 (3) issued an invitation to tender for the supply, as food aid, of butteroil for the World Food Programme ; Whereas, as the result of an error, some of the conditions laid down in the Annex that Regulation should be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Annex I The Annex Regulation (EEC) No 126/91 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12 . 1986, p. 1 . (2) OJ No L 174, 7 . 7 . 1990, p. 6. 3) OJ No L 14, 19 . 1 . 1991 , p. 20 . 25 . 1 . 91 Official Journal of the European Communities No L 19/9 ANNEX LOTS A, B and C 1 . Operation Nos (') : 1027/90, 1059/90 und 1073/90 2. Programme : 1990 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome, Telex 626675 WFP I 4. Representative of the recipient (') : see OJ No 103, 16 . 4 . 1987 5 . Place or country of destination : A : Ethiopia, B : Cuba, C : Pakistan 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (6) (7) C)  C : ( 2) (b) (7) f) ('") See OJ No C 216, 14 . 8 . 1987, p . 7 , I.3.1 and I.3.2 8 . Total quantity : 1 125 tonnes (A : 375 tonnes, B : 375 tonnes, C : 375 tonnes) 9 . Number of lots : 3 10 . Packaging and marking : 5 kgf) OJ No C 216, 14. 8 . 1987, p . 7 (1.3.3) Supplementary marking on packaging : A : 'ACTION No 1027/90 / BUTTEROIL / 0415801 / ETHIOPIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' B : 'ACTION No 1059/90 / BUTTEROIL / 0270201 / CUBA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / HAVANA' C : 'ACTION No 1073/90 / BUTTEROIL / PAKISTAN / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and OJ No C 216, 14 . 8 . 1987, p. 8 (I.3.4.) 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  1 6. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 18 . 2 .  4. 3 . 1991 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 4. 2 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1991 ; (b) period for making the goods available at the port of shipment : 4 .  18 . 3 . 1991 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, a l'attention de Monsieur N. AREND, Batiment Loi 120 , bureau 7/58, Rue de la Loi , 200, B-1049 Brussels, ftelex AGREC 22037 B or 25670 B} 25. Refund payable on request by the successful tenderer (5) : Refund applicable on 1 . 1 . 1991 , fixed by Commission Regulation (EEC) No 3804/90 (OJ No L 365 of 16 . 3 . 1990, p. 54) (10) The successful tenderer shall give the beneficiaries representative, at the time of delivery, a certificate in English stating that the butteroil does not contain any pork fat (lard).